DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.

Response to Amendment
This office action is in response to applicant’s communication filed on February 11th, 2022. The applicant’s remark and amendments to the claims were consider with the results that follow.
In response to the last Office Action, claims 1, 7, and 21-24 are amended. As a result, claims 1, 3-10, and 21-24 are pending in this application.

Response to Arguments
Applicant’s argument, see pg. 7-8, filed on February 11th, 2022, with respect to the rejections of independent claims 1, 7, and 21-24 under 35 U.S.C 103, where the applicant asserts that Liu does not teach or suggest, “storing a corresponding relationship between the path to the media file and the semantic vector of the context of the media file in the webpage presenting the media file, wherein the path to the media file indicates a location storing the media file in the database other than the webpage”.  Examiner agreed that applied reference, Wissner, does not teach or suggest, the above limitations, therefore, the argument have been fully considered and are persuasive. The rejection has been withdrawn under 35 U.S.C 103. However, upon further consideration, a new ground of rejection is made in view of U.S Patent Application Publication 2010/0268720 issued to Spivack et al. (hereinafter as “Spivack”) is shown to teach the amended limitations.

Spivack teaches “storing a corresponding relationship between the path to the media file and the semantic vector of the context of the media file in the webpage presenting the media file (See Spivack: [0179]; In addition, the semantic relationship can specify a set of semantic tags that the content embodied in the object is relevant to, a web site where the object is from (e.g., a “has-domain” relationship), or the popularity of the content embodied in the object. [0181]; In process 908, the pattern is stored in a database embodied in a machine-readable storage medium as being mapped to the semantic type. The pattern can be subsequently by retrieved from the database and used to search for other location identifiers also having a pattern matching...locating other objects or other objects including content embodied therein, that have the semantic relationship to the semantic type {Examiner correlates the database storing patterns based on the semantic relationship in which includes popularity of the content (semantic vector)  and the location identifiers (path to the media file) in which can be retrieved from the database}), wherein

 the path to the media file indicates a location storing the media file in the database other than the webpage (Spivack: [0083]; An object can be any electronic object stored, shared, distributed, and/or accessed through or using computing devices including but not limited to electronic documents, articles, audio files, video files, multimedia content...The location identifier of the object can be a location identifier in the World Wide Web, a private network, a local network, or local storage on computing element/device including but not limited to a web address (e.g., a URI and/or a URL), file directories, file paths, a network address, a file location, etc). 

As such, Spivack teaches “storing a corresponding relationship between the path to the media file and the semantic vector of the context of the media file in the webpage presenting the media file (See Spivack: [0179]; In addition, the semantic relationship can specify a set of semantic tags that the content embodied in the object is relevant to, a web site where the object is from (e.g., a “has-domain” relationship), or the popularity of the content embodied in the object. [0181]; In process 908, the pattern is stored in a database embodied in a machine-readable storage medium as being mapped to the semantic type. The pattern can be subsequently by retrieved from the database and used to search for other location identifiers also having a pattern matching...locating other objects or other objects including content embodied therein, that have the semantic relationship to the semantic type), wherein 

the path to the media file indicates a location storing the media file in the database other than the webpage (Spivack: [0083]; An object can be any electronic object stored, shared, distributed, and/or accessed through or using computing devices including but not limited to electronic documents, articles, audio files, video files, multimedia content...The location identifier of the object can be a location identifier in the World Wide Web, a private network, a local network, or local storage on computing element/device including but not limited to a web address (e.g., a URI and/or a URL), file directories, file paths, a network address, a file location, etc). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 3, 7-10, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2004/0220925 issued to Liu et al. (hereinafter as "Liu") view of U.S Patent Application Publication 2010/0268720 issued to Spivack et al. (hereinafter as “Spivack”).

	Regardign claim 1, Liu teaches a method for storing a media file, the method comprising: determining that an access rate of a webpage presenting the media file is greater than a preset value (Liu: [0031]: Media content (e.g., Web pages, composite documents that include media content such as e-mails, word processing files, and so on) refers to any one or more of the media content pieces 106 of FIG. 1… Actions with respect to media content include, for example: accessing a URL (e.g., with respect to a media content piece 106). [0077]; Additionally, frequently accessed media files usually show the user's preferences and profiles, which can be learned more precisely by recording user actions over a period of time. [0096]; Whether a media file or object is of interest to the user also depends on the semantic similarity between the media object and one of the user preferences models 230. The one with the largest similarity value (which is also large enough, e.g., larger than a threshold) is considered as relevant to the user's interest. [0122]; The user preference model 230 indicates learned aspects of a user's behavior with respect to media content locations, preferred or frequently accessed media content, and so on {Examiner correlates the access rate of the webpage as searching through the frequently access media files based on the learn recording user action over the period of time and determine whether which media files are similar based on the threshold in which is relevant to the user’s interest}); 

acquiring a semantic vector for characterizing semantics of a context of the media file in response to determining that the access rate of the webpage presenting the media file is greater than the preset value (Liu: [0096]; Whether a media file or object is of interest to the user also depends on the semantic similarity between the media object and one of the user preferences models 230. The one with the largest similarity value (which is also large enough, e.g., larger than a threshold) is considered as relevant to the user's interest. [0122]; extracts semantic text features from media content sources (e.g., e-mails, documents, memory caches, etc.), if any, according to the user preference model 230. The user preference model 230 indicates learned aspects of a user's behavior with respect to media content locations, preferred or frequently accessed media content, and so on), 

the context being a context of the media file in the webpage presenting the media file (Liu: [0126]; At block 502, the procedure 400 (i.e., the online crawler 212 of FIGS. 2 and 3) extracts semantic media content features (i.e., text features) from the media content itself and/or from a document (e.g., e-mail, Web page, etc.) corresponding to the media content {See Liu: [0070]; Additionally, when a user wants to save or download a media object (e.g., a multimedia file, html file, audio file, video file, image file, and so on) from a media source such as from the Web}); 

	Liu does not explicitly teach storing the semantic vector and the media file in association, wherein storing the semantic vector and the media file in association comprises: storing a path to the media file and the semantic vector in a storing a corresponding relationship between the path to the media file and the semantic vector of the context of the media file in the webpage presenting the media file, wherein the path to the media file indicates a location storing the media file in the database other than the webpage.

	However, Spivack teaches storing the semantic vector and the media file in association, wherein storing the semantic vector and the media file in association comprises: storing a path to the media file and the semantic vector in a database (Spivack: [0104]; For example, the metadata analyzer 308 can assign weights to various tags associated with an object or web page based on the total number of times or percentage of times (e.g., statistical metrics)...that the object was tagged with a particular weight. In addition, the weights can be assigned based on the total number of different users. [0123]; The pattern of the location identifier once identified, can be stored in a computer-readable storage medium (e.g., in a computer database stored in hardware storage) for subsequent usage when determining the semantic type of content in an object (e.g., web page, off-line document, chat dialogue, etc.). [0127]; using the key field, a semantic type with which content embodied in a web page associated with the URL has a first type of semantic relationship, can be identified); and, 

storing a corresponding relationship between the path to the media file and the semantic vector of the context of the media file in the webpage presenting the media file(Spivack: [0083]; An object can be any electronic object stored, shared, distributed, and/or accessed through or using computing devices including but not limited to electronic documents, articles, audio files, video files, multimedia content.
[0179]; In addition, the semantic relationship can specify a set of semantic tags that the content embodied in the object is relevant to, a web site where the object is from (e.g., a “has-domain” relationship), or the popularity of the content embodied in the object. [0181]; In process 908, the pattern is stored in a database embodied in a machine-readable storage medium as being mapped to the semantic type. The pattern can be subsequently by retrieved from the database and used to search for other location identifiers also having a pattern matching...locating other objects or other objects including content embodied therein, that have the semantic relationship to the semantic type {See [0083]; An object can be any electronic object stored, shared, distributed, and/or accessed through or using computing devices including but not limited to electronic documents, articles, audio files, video files, multimedia content...The location identifier of the object can be a location identifier in the World Wide Web}), wherein

the path to the media file indicates a location storing the media file indicates a location storing the media file in the database other than the webpage (Spivack: [0083]; An object can be any electronic object stored, shared, distributed, and/or accessed through or using computing devices including but not limited to electronic documents, articles, audio files, video files, multimedia content...The location identifier of the object can be a location identifier in the World Wide Web, a private network, a local network, or local storage on computing element/device including but not limited to a web address (e.g., a URI and/or a URL), file directories, file paths, a network address, a file location, etc).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Liu (teaches storing a media file, the method comprising: acquiring a semantic vector for characterizing semantics of a context of the media file, the context being a context of the media file in a webpage presenting the media file and storing the semantic vector and the media file in association) with the teachings of Spivack (teaches storing the semantic vector and the media file in association, wherein storing the semantic vector and the media file in association comprises: storing a path to the media file and the semantic vector in a given database, wherein the path to the media file indicates a location storing the media file). One of ordinary skill in the art would have been motivated to make such a combination of providing better retrieval in retrieving data in a file in such that data can be analyzed to be accurately identified and presenting the results accordingly (See: Spivack: [0038]). In addition, the references (Liu and Spivack) teach features that are directed to analogous art and they are directed to the same field of endeavor as Liu and Spivack are directed to model training according to semantic knowledge learning.

Regarding claim 3, the modification of Liu and Spivack teaches claimed invention substantially as claimed, and Liu further teaches the semantic vector is obtained by: generating the semantic vector for characterizing the semantics of the context of the media file using a pre-trained semantic model (Liu: [0053]; The prediction module 216 monitors a user's typing actions and guesses or anticipates whether the user may want to insert a media object based on the user intention model 232, which is described in greater detail below. To precisely predict the user' intention, the prediction module 216 generates the user intention model 232 based on a set of training data 236. For instance, the user's intention can be modeled using a Bayesian Belief Network (BBN) to represent probabilistic relationships among three levels of semantic features: lexicography or “lexics”, syntax, and patterns. BBNs are known tools to represent probabilistic relationships), wherein 

the semantic model is used to generate a semantic vector for characterizing semantics of a text (Liu: [0062]; A user generates a search query by inputting a textual description of the search criteria pertaining to the types of media content desired. The textual description is then converted to a text feature vector and stored as a query vector 234; otherwise the prediction module 216 has automatically generated the query vector 234 responsive to user actions (e.g., typing text)).  

	Regarding claim 7, Liu teaches a method for searching a media file, the method comprising: 2 4845-3586-2267.1078291-000152USPTacquiring a semantic vector for characterizing semantics of a text for search as a target semantic vector (Liu: [0061]; If it is determined that the user wants to access media content (e.g., to insert something into a composite document), the media agent 210 uses the media search engine 218 to locate relevant media objects based either on a search query that is explicitly specified by the user or automatically guessed by the prediction module 216. [0063]; A query vector 234 is generated by extracting keywords from search criteria (e.g., user input) and building the query vector (having the same number of elements as the semantic text feature vectors in database 226…If an image is used for the search criteria, then keywords of any text description corresponding to that image are extracted and used to generate the initial high-level query vector. The keywords can be extracted in the same manner. [0068]; Once the search engine finds a set of relevant media objects in the personal media database 226, the suggestion module 220 shows (e.g., via the display 238) search engine 218 results to the user in a sorted list (e.g., in a dialog box) according to their semantic similarity to the query vector 234. Each object is displayed with a short paragraph of text or a few keywords to describe its content. [0126]; At block 502, the procedure 400 (i.e., the online crawler 212 of FIGS. 2 and 3) extracts semantic media content features (i.e., text features) from the media content itself and/or from a document (e.g., e-mail, Web page, etc.) corresponding to the media content {See Liu: [0070]; Additionally, when a user wants to save or download a media object (e.g., a multimedia file, html file, audio file, video file, image file, and so on) from a media source such as from the Web}); and

 	searching in a database to determine a predetermined number of media files, based on the target semantic vector, according to a similarity between a corresponding semantic vector and the target semantic vector in descending order (Liu: [0065]; The search engine 218 uses a matching algorithm to determine the most relevant media objects that match to the user's intent represented by the generated query vector 234. The matching algorithm calculates semantic similarity between the query vector 234 and each media object represented in the personal media database 226. [0068]; Once the search engine finds a set of relevant media objects in the personal media database 226, the suggestion module 220 shows (e.g., via the display 238) search engine 218 results to the user in a sorted list (e.g., in a dialog box) according to their semantic similarity to the query vector 234), 

the database being pre-built by performing following steps respectively for at least one media file: determining that an access rate of a webpage presenting the media file is greater than a preset value (Liu: [0031]: Media content (e.g., Web pages, composite documents that include media content such as e-mails, word processing files, and so on) refers to any one or more of the media content pieces 106 of FIG. 1… Actions with respect to media content include, for example: accessing a URL (e.g., with respect to a media content piece 106). [0077]; Additionally, frequently accessed media files usually show the user's preferences and profiles, which can be learned more precisely by recording user actions over a period of time. [0096]; Whether a media file or object is of interest to the user also depends on the semantic similarity between the media object and one of the user preferences models 230. The one with the largest similarity value (which is also large enough, e.g., larger than a threshold) is considered as relevant to the user's interest. [0122]; The user preference model 230 indicates learned aspects of a user's behavior with respect to media content locations, preferred or frequently accessed media content, and so on); 

acquiring a semantic vector for characterizing semantics of a context of the media file in response to determining that the access rate of the webpage presenting media file is greater than the preset value (Liu: [0096]; Whether a media file or object is of interest to the user also depends on the semantic similarity between the media object and one of the user preferences models 230. The one with the largest similarity value (which is also large enough, e.g., larger than a threshold) is considered as relevant to the user's interest. [0122]; extracts semantic text features from media content sources (e.g., e-mails, documents, memory caches, etc.), if any, according to the user preference model 230. The user preference model 230 indicates learned aspects of a user's behavior with respect to media content locations, preferred or frequently accessed media content, and so on), 

the context being a context of the media file in the webpage presenting the media file (Liu: [0126]; At block 502, the procedure 400 (i.e., the online crawler 212 of FIGS. 2 and 3) extracts semantic media content features (i.e., text features) from the media content itself and/or from a document (e.g., e-mail, Web page, etc.) corresponding to the media content {See Liu: [0070]; Additionally, when a user wants to save or download a media object (e.g., a multimedia file, html file, audio file, video file, image file, and so on) from a media source such as from the Web}); 

	Liu does not explicitly teach storing the semantic vector and the media file in association based on the database, wherein storing the semantic vector and the media file in association comprises: storing a path to the media file and the semantic vector in a ; and storing a corresponding relationship between the path to the media file and the semantic vector of the context of the media file in the webpage presenting the media file, wherein the path to the media file indicates a location storing the media file in the database other than the webpage.

	However, Spivack teaches storing the semantic vector and the media file in association based on the database, wherein storing the semantic vector and the media file in association comprises: storing a path to the media file and the semantic vector in a Spivack: [0104]; For example, the metadata analyzer 308 can assign weights to various tags associated with an object or web page based on the total number of times or percentage of times (e.g., statistical metrics)...that the object was tagged with a particular weight. In addition, the weights can be assigned based on the total number of different users. [0123]; The pattern of the location identifier once identified, can be stored in a computer-readable storage medium (e.g., in a computer database stored in hardware storage) for subsequent usage when determining the semantic type of content in an object (e.g., web page, off-line document, chat dialogue, etc.). [0127]; using the key field, a semantic type with which content embodied in a web page associated with the URL has a first type of semantic relationship, can be identified); and 

storing a corresponding relationship between the path to the media file and the semantic vector of the context of the media file in the webpage presenting the media file (Spivack: [0083]; An object can be any electronic object stored, shared, distributed, and/or accessed through or using computing devices including but not limited to electronic documents, articles, audio files, video files, multimedia content.
[0179]; In addition, the semantic relationship can specify a set of semantic tags that the content embodied in the object is relevant to, a web site where the object is from (e.g., a “has-domain” relationship), or the popularity of the content embodied in the object. [0181]; In process 908, the pattern is stored in a database embodied in a machine-readable storage medium as being mapped to the semantic type. The pattern can be subsequently by retrieved from the database and used to search for other location identifiers also having a pattern matching...locating other objects or other objects including content embodied therein, that have the semantic relationship to the semantic type), wherein

 the path to the media file indicates a location storing the media file in the database other than the webpage (Spivack: [0083]; An object can be any electronic object stored, shared, distributed, and/or accessed through or using computing devices including but not limited to electronic documents, articles, audio files, video files, multimedia content...The location identifier of the object can be a location identifier in the World Wide Web, a private network, a local network, or local storage on computing element/device including but not limited to a web address (e.g., a URI and/or a URL), file directories, file paths, a network address, a file location, etc). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Liu (teaches storing a media file, the method comprising: acquiring a semantic vector for characterizing semantics of a context of the media file, the context being a context of the media file in a webpage presenting the media file and storing the semantic vector and the media file in association) with the teachings of Spivack (teaches storing the semantic vector and the media file in association, wherein storing the semantic vector and the media file in association comprises: storing a path to the media file and the semantic vector in a given database, wherein the path to the media file indicates a location storing the media file). One of ordinary skill in the art would have been motivated to make such a combination of providing better retrieval in retrieving data in a file in such that data can be analyzed to be accurately identified and presenting the results accordingly (See: Spivack: [0038]). In addition, the references (Liu and Spivack) teach features that are directed to analogous art and they are directed to the same field of endeavor as Liu and Spivack are directed to model training according to semantic knowledge learning.

Regarding claim 8, the modification of Liu and Spivack teaches claimed invention substantially as claimed, and Liu further teaches the text for search is obtained by extraction from a text for presentation (Liu: [0025]; a user of a client 102 accesses the media content store 104 for pieces of media content 106. The client 102 automatically detects a user's access or utilization of a media object 106 (e.g., an image, a chart, an audio, a video, an Excel® file, etc.) and collects semantic text descriptions of the accessed media object 106 during its use. These media object descriptions are extracted from text associated with an accessed media content piece 106. [0056]-[0057]; FIG. 8 shows an exemplary user interface 800 to present media suggestions (e.g., filenames) for a user to insert into a document 802 based on what a user has typed 804 into a window (e.g., an e-mail message). In this example, the user has typed text 804 into an e-mail application window 802. The text 804 indicates that “Attached are some pictures of ‘model name’ VCR”. Window 808 indicates suggested media content (e.g., filenames) based on the user input text 804. The user can simply select and drag and drop the suggested media content 808 into the document 802 if one or more of the suggestions are correct).  

	Regarding claim 9, the modification of Liu and Spivack teaches claimed invention substantially as claimed, and Liu further teaches the method further comprises: generating a webpage presenting the text for presentation and the media file (Liu: [0055]-[0057]; For instance, when the user is writing a document (e.g., an email), after the user types in text such as “The following are some pictures of digital cassette recorder”, the prediction module 216 analyzes the text to guess that the user may want to insert some pictures of a digital cassette recorder, and therefore automatically activate the media search engine 218. FIG. 8 shows an exemplary user interface 800 to present media suggestions (e.g., filenames) for a user to insert into a document 802 based on what a user has typed 804 into a window (e.g., an e-mail message). In this example, the user has typed text 804 into an e-mail application window 802. The text 804 indicates that “Attached are some pictures of ‘model name’ VCR”. The prediction module 216 analyzes this text 804 to guess that the user may want to “attach” some “pictures” of a video cassette recorder (i.e., “VCR”) into the e-mail message 802. Responsive to this guess, the media search engine 218 (discussed below) is activated to locate media content that corresponds to VCRs. Window 808 indicates suggested media content (e.g., filenames) based on the user input text 804), wherein

the text for presentation is the context of the media file in the webpage (Liu: [0056]-[0057]; FIG. 8 shows an exemplary user interface 800 to present media suggestions (e.g., filenames) for a user to insert into a document 802 based on what a user has typed 804 into a window (e.g., an e-mail message). In this example, the user has typed text 804 into an e-mail application window 802. The text 804 indicates that “Attached are some pictures of ‘model name’ VCR”. The prediction module 216 analyzes this text 804 to guess that the user may want to “attach” some “pictures” of a video cassette recorder (i.e., “VCR”) into the e-mail message 802. Responsive to this guess, the media search engine 218 (discussed below) is activated to locate media content that corresponds to VCRs. Window 808 indicates suggested media content (e.g., filenames) based on the user input text 804).  

	Regarding claim 10, the modification of Liu and Spivack teaches claimed invention substantially as claimed, and Liu further teaches the media file is a video (Liu: [0024]; Media content pieces 106 include any of a wide variety of conventional media content, such as audio content, video content (for example, still images or frames of motion video), multimedia content, etc. [0069]; Additionally, if the user places a cursor over a suggested item such as a suggested media content item or filename, the suggestion module 220 may display all or a portion (e.g., keywords) of the semantic text stored in the personal media database 226 that corresponds to the suggested item); and

 	the method further comprises: generating a voice corresponding to the text for presentation based on a voice synthesis technology (Liu: [0027]; For instance, after authoring a paragraph of text description during preparation of a technical report, a user indicates that he or she wants to insert some multimedia content 106 (e.g., a diagram). (There are any numbers of ways for the user to author such a paragraph such as via user input with a keyboard, a stylus, a mouse or other pointing device, voice recognition, and so on). The client 102 anticipates the desire to insert the content and/or the particular content that the user wishes to insert); 

adding the voice to the media file to generate a media file for presentation (Liu: [0027]; For instance, after authoring a paragraph of text description during preparation of a technical report, a user indicates that he or she wants to insert some multimedia content 106 (e.g., a diagram). (There are any numbers of ways for the user to author such a paragraph such as via user input with a keyboard, a stylus, a mouse or other pointing device, voice recognition, and so on). The client 102 anticipates the desire to insert the content and/or the particular content that the user wishes to insert. [0031]; The media agent module 210 automatically detects user actions with respect to media content to trigger one or more appropriate modules 212 through 222. Actions with respect to media content include, for example: accessing a URL (e.g., with respect to a media content piece 106), creating a media object, importing or downloading a media object, inserting a media object (e.g., into a document), opening, saving, updating or editing a media object, exporting or uploading a media object 106, and so on); and 

presenting the media file for presentation (Liu: [0027]; Using this information, a list of one or more anticipated multimedia items is presented (e.g., in a dialog box) to the user for user selection. An example of this is described in greater detail below in reference to FIG. 8).  

	Regarding claim 21, Liu teaches 	an electronic device, comprising: one or more processors (Liu: [0135]; Computer 742 includes one or more processors or processing units 744, a system memory 746, and a bus 748 that couples various system components including the system memory 746 to processors 744); and

a storage apparatus, storing one or more programs thereon, 3 4845-3586-2267.1 078291-000152USPTwherein the one or more programs, when executed by the one or more processors, cause the one or more processors to (Liu: [0143]; The invention has been described in part in the general context of computer-executable instructions, such as program modules, executed by one or more computers or other devices):

 determine that an access rate of a webpage presenting the media file is greater than a preset value (Liu: [0077]; the media agent 210 determines appropriate times to provide suggestions, potentially saving processing time (e.g., searches). Additionally, frequently accessed media files usually show the user's preferences and profiles, which can be learned more precisely by recording user actions over a period of time. [0096]; Whether a media file or object is of interest to the user also depends on the semantic similarity between the media object and one of the user preferences models 230. The one with the largest similarity value (which is also large enough, e.g., larger than a threshold) is considered as relevant to the user's interest. [0122]; The user preference model 230 indicates learned aspects of a user's behavior with respect to media content locations, preferred or frequently accessed media content, and so on); 

acquire a semantic vector for characterizing semantics of a context of the media file in response to determining that the access rate of the webpage presenting media file is greater than the preset value (Liu: [0096]; Whether a media file or object is of interest to the user also depends on the semantic similarity between the media object and one of the user preferences models 230. The one with the largest similarity value (which is also large enough, e.g., larger than a threshold) is considered as relevant to the user's interest. [0122]; extracts semantic text features from media content sources (e.g., e-mails, documents, memory caches, etc.), if any, according to the user preference model 230. The user preference model 230 indicates learned aspects of a user's behavior with respect to media content locations, preferred or frequently accessed media content, and so on),

 the context being a context of the media file in the webpage presenting the media file (Liu: [0126]; At block 502, the procedure 400 (i.e., the online crawler 212 of FIGS. 2 and 3) extracts semantic media content features (i.e., text features) from the media content itself and/or from a document (e.g., e-mail, Web page, etc.) corresponding to the media content {See Liu: [0070]; Additionally, when a user wants to save or download a media object (e.g., a multimedia file, html file, audio file, video file, image file, and so on) from a media source such as from the Web}); 

	Liu does not explicitly teach store the semantic vector and the media file in association, wherein storing the semantic vector and the media file in association comprises: storing a path to the media file and the semantic vector in a ; and storing a corresponding relationship between the path to the media file and the semantic vector of the context of the media file in the webpage presenting the media file, wherein the path to the media file indicates a location storing the media file in the database other than the webpage.

	However, Spivack teaches store the semantic vector and the media file in association, wherein storing the semantic vector and the media file in association comprises: storing a path to the media file and the semantic vector in a Spivack: [0104]; For example, the metadata analyzer 308 can assign weights to various tags associated with an object or web page based on the total number of times or percentage of times (e.g., statistical metrics)...that the object was tagged with a particular weight. In addition, the weights can be assigned based on the total number of different users. [0123]; The pattern of the location identifier once identified, can be stored in a computer-readable storage medium (e.g., in a computer database stored in hardware storage) for subsequent usage when determining the semantic type of content in an object (e.g., web page, off-line document, chat dialogue, etc.). [0127]; using the key field, a semantic type with which content embodied in a web page associated with the URL has a first type of semantic relationship, can be identified); and 

storing a corresponding relationship between the path to the media file and the semantic vector of the context of the media file in the webpage presenting the media file, wherein the path to the media file indicates a location storing the media file in the database other than the webpage (Spivack: [0083]; An object can be any electronic object stored, shared, distributed, and/or accessed through or using computing devices including but not limited to electronic documents, articles, audio files, video files, multimedia content. [0179]; In addition, the semantic relationship can specify a set of semantic tags that the content embodied in the object is relevant to, a web site where the object is from (e.g., a “has-domain” relationship), or the popularity of the content embodied in the object. [0181]; In process 908, the pattern is stored in a database embodied in a machine-readable storage medium as being mapped to the semantic type. The pattern can be subsequently by retrieved from the database and used to search for other location identifiers also having a pattern matching...locating other objects or other objects including content embodied therein, that have the semantic relationship to the semantic type), wherein

 the path to the media file indicates a location storing the media file in the database other than the webpage (Spivack: [0083]; An object can be any electronic object stored, shared, distributed, and/or accessed through or using computing devices including but not limited to electronic documents, articles, audio files, video files, multimedia content...The location identifier of the object can be a location identifier in the World Wide Web, a private network, a local network, or local storage on computing element/device including but not limited to a web address (e.g., a URI and/or a URL), file directories, file paths, a network address, a file location, etc). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Liu (teaches storing a media file, the method comprising: acquiring a semantic vector for characterizing semantics of a context of the media file, the context being a context of the media file in a webpage presenting the media file and storing the semantic vector and the media file in association) with the teachings of Spivack (teaches storing the semantic vector and the media file in association, wherein storing the semantic vector and the media file in association comprises: storing a path to the media file and the semantic vector in a given database, wherein the path to the media file indicates a location storing the media file). One of ordinary skill in the art would have been motivated to make such a combination of providing better retrieval in retrieving data in a file in such that data can be analyzed to be accurately identified and presenting the results accordingly (See: Spivack: [0038]). In addition, the references (Liu and Spivack) teach features that are directed to analogous art and they are directed to the same field of endeavor as Liu and Spivack are directed to model training according to semantic knowledge learning.

Regarding claim 22, Liu teaches an electronic device, comprising: one or more processors (Liu: [0135]; Computer 742 includes one or more processors or processing units 744, a system memory 746, and a bus 748 that couples various system components including the system memory 746 to processors 744); and 

a storage apparatus, storing one or more programs thereon, wherein the one or more programs, when executed by the one or more processors (Liu: [0143]; The invention has been described in part in the general context of computer-executable instructions, such as program modules, executed by one or more computers or other devices), 

cause the one or more processors to: acquire a semantic vector for characterizing semantics of a text for search as a target semantic vector (Liu: [0061]; If it is determined that the user wants to access media content (e.g., to insert something into a composite document), the media agent 210 uses the media search engine 218 to locate relevant media objects based either on a search query that is explicitly specified by the user or automatically guessed by the prediction module 216. [0063]; A query vector 234 is generated by extracting keywords from search criteria (e.g., user input) and building the query vector (having the same number of elements as the semantic text feature vectors in database 226…If an image is used for the search criteria, then keywords of any text description corresponding to that image are extracted and used to generate the initial high-level query vector. The keywords can be extracted in the same manner. [0068]; Once the search engine finds a set of relevant media objects in the personal media database 226, the suggestion module 220 shows (e.g., via the display 238) search engine 218 results to the user in a sorted list (e.g., in a dialog box) according to their semantic similarity to the query vector 234. Each object is displayed with a short paragraph of text or a few keywords to describe its content. [0126]; At block 502, the procedure 400 (i.e., the online crawler 212 of FIGS. 2 and 3) extracts semantic media content features (i.e., text features) from the media content itself and/or from a document (e.g., e-mail, Web page, etc.) corresponding to the media content {See Liu: [0070]; Additionally, when a user wants to save or download a media object (e.g., a multimedia file, html file, audio file, video file, image file, and so on) from a media source such as from the Web}); and 

search in a database to determine a predetermined number of media files, based on the target semantic vector, according to a similarity between a corresponding semantic vector and the target semantic vector in descending order (Liu: [0065]; The search engine 218 uses a matching algorithm to determine the most relevant media objects that match to the user's intent represented by the generated query vector 234. The matching algorithm calculates semantic similarity between the query vector 234 and each media object represented in the personal media database 226. [0068]; Once the search engine finds a set of relevant media objects in the personal media database 226, the suggestion module 220 shows (e.g., via the display 238) search engine 218 results to the user in a sorted list (e.g., in a dialog box) according to their semantic similarity to the query vector 234), 

the database being pre-built by performing following steps respectively for at least one media file: determining that an access rate of a webpage presenting the media file is greater than a preset value (Liu: [0031]: Media content (e.g., Web pages, composite documents that include media content such as e-mails, word processing files, and so on) refers to any one or more of the media content pieces 106 of FIG. 1… Actions with respect to media content include, for example: accessing a URL (e.g., with respect to a media content piece 106). [0077]; Additionally, frequently accessed media files usually show the user's preferences and profiles, which can be learned more precisely by recording user actions over a period of time. [0096]; Whether a media file or object is of interest to the user also depends on the semantic similarity between the media object and one of the user preferences models 230. The one with the largest similarity value (which is also large enough, e.g., larger than a threshold) is considered as relevant to the user's interest. [0122]; The user preference model 230 indicates learned aspects of a user's behavior with respect to media content locations, preferred or frequently accessed media content, and so on);

 acquiring a semantic vector for characterizing semantics of a context of the media file in response to determining that the access rate of the webpage presenting media file is greater than the preset value (Liu: [0096]; Whether a media file or object is of interest to the user also depends on the semantic similarity between the media object and one of the user preferences models 230. The one with the largest similarity value (which is also large enough, e.g., larger than a threshold) is considered as relevant to the user's interest. [0122]; extracts semantic text features from media content sources (e.g., e-mails, documents, memory caches, etc.), if any, according to the user preference model 230. The user preference model 230 indicates learned aspects of a user's behavior with respect to media content locations, preferred or frequently accessed media content, and so on),

 	the context being a context of the media file in the webpage presenting the media file (Liu: [0126]; At block 502, the procedure 400 (i.e., the online crawler 212 of FIGS. 2 and 3) extracts semantic media content features (i.e., text features) from the media content itself and/or from a document (e.g., e-mail, Web page, etc.) corresponding to the media content {See Liu: [0070]; Additionally, when a user wants to save or download a media object (e.g., a multimedia file, html file, audio file, video file, image file, and so on) from a media source such as from the Web}); 

	Liu does not explicitly teach storing the semantic vector and the media file in association based on the database, wherein storing the semantic vector and the media file in association comprises: storing a path to the media file and the semantic vector in a ; and storing a corresponding relationship between the path to the media file and the semantic vector of the context of the media file in the webpage presenting the media file, wherein the path to the media file indicates a location storing the media file in the database other than the webpage.

	However, Spivack teaches storing the semantic vector and the media file in association based on the database, wherein storing the semantic vector and the media file in association comprises: storing a path to the media file and the semantic vector in a Spivack: [0104]; For example, the metadata analyzer 308 can assign weights to various tags associated with an object or web page based on the total number of times or percentage of times (e.g., statistical metrics)...that the object was tagged with a particular weight. In addition, the weights can be assigned based on the total number of different users. [0123]; The pattern of the location identifier once identified, can be stored in a computer-readable storage medium (e.g., in a computer database stored in hardware storage) for subsequent usage when determining the semantic type of content in an object (e.g., web page, off-line document, chat dialogue, etc.). [0127]; using the key field, a semantic type with which content embodied in a web page associated with the URL has a first type of semantic relationship, can be identified); and 

storing a corresponding relationship between the path to the media file and the semantic vector of the context of the media file in the webpage presenting the media file (Spivack: [0083]; An object can be any electronic object stored, shared, distributed, and/or accessed through or using computing devices including but not limited to electronic documents, articles, audio files, video files, multimedia content.
[0179]; In addition, the semantic relationship can specify a set of semantic tags that the content embodied in the object is relevant to, a web site where the object is from (e.g., a “has-domain” relationship), or the popularity of the content embodied in the object. [0181]; In process 908, the pattern is stored in a database embodied in a machine-readable storage medium as being mapped to the semantic type. The pattern can be subsequently by retrieved from the database and used to search for other location identifiers also having a pattern matching...locating other objects or other objects including content embodied therein, that have the semantic relationship to the semantic type), wherein 

the path to the media file indicates a location storing the media file indicates a location storing the media file in the database other than the webpage (Spivack: [0083]; An object can be any electronic object stored, shared, distributed, and/or accessed through or using computing devices including but not limited to electronic documents, articles, audio files, video files, multimedia content...The location identifier of the object can be a location identifier in the World Wide Web, a private network, a local network, or local storage on computing element/device including but not limited to a web address (e.g., a URI and/or a URL), file directories, file paths, a network address, a file location, etc. [0151]; The search engine 414 can retrieve the extracted patterns and/or associated mappings from a database (e.g., the pattern mapping repository 332 in the example of FIG. 3) and use the patterns to search for other location identifiers also having a pattern matching the pattern). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Liu (teaches storing a media file, the method comprising: acquiring a semantic vector for characterizing semantics of a context of the media file, the context being a context of the media file in a webpage presenting the media file and storing the semantic vector and the media file in association) with the teachings of Spivack (teaches storing the semantic vector and the media file in association, wherein storing the semantic vector and the media file in association comprises: storing a path to the media file and the semantic vector in a given database, wherein the path to the media file indicates a location storing the media file). One of ordinary skill in the art would have been motivated to make such a combination of providing better retrieval in retrieving data in a file in such that data can be analyzed to be accurately identified and presenting the results accordingly (See: Spivack: [0038]). In addition, the references (Liu and Spivack) teach features that are directed to analogous art and they are directed to the same field of endeavor as Liu and Spivack are directed to model training according to semantic knowledge learning.

	Regarding claim 23, Liu teaches a non-transitory computer readable medium, storing a computer program thereon, wherein the program (Liu: [0141]; Computer 742 typically includes at least some form of computer readable media. Computer readable media can be any available media that can be accessed by computer 742. By way of example, and not limitation, computer readable media may comprise computer storage media and communication media. Computer storage media includes volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data),

 	when executed by a processor causes the processor to: determine that an access rate of a webpage presenting the media file is greater than a preset value (Liu: [0077]; the media agent 210 determines appropriate times to provide suggestions, potentially saving processing time (e.g., searches). Additionally, frequently accessed media files usually show the user's preferences and profiles, which can be learned more precisely by recording user actions over a period of time. [0096]; Whether a media file or object is of interest to the user also depends on the semantic similarity between the media object and one of the user preferences models 230. The one with the largest similarity value (which is also large enough, e.g., larger than a threshold) is considered as relevant to the user's interest. [0122]; The user preference model 230 indicates learned aspects of a user's behavior with respect to media content locations, preferred or frequently accessed media content, and so on); 

acquire a semantic vector for characterizing semantics of a context of the media file in response to determining that the access rate of the webpage presenting media file is greater than the preset value (Liu: [0096]; Whether a media file or object is of interest to the user also depends on the semantic similarity between the media object and one of the user preferences models 230. The one with the largest similarity value (which is also large enough, e.g., larger than a threshold) is considered as relevant to the user's interest. [0122]; extracts semantic text features from media content sources (e.g., e-mails, documents, memory caches, etc.), if any, according to the user preference model 230. The user preference model 230 indicates learned aspects of a user's behavior with respect to media content locations, preferred or frequently accessed media content, and so on), 

the context being a context of the media file in the webpage presenting the media file (Liu: [0126]; At block 502, the procedure 400 (i.e., the online crawler 212 of FIGS. 2 and 3) extracts semantic media content features (i.e., text features) from the media content itself and/or from a document (e.g., e-mail, Web page, etc.) corresponding to the media content {See Liu: [0070]; Additionally, when a user wants to save or download a media object (e.g., a multimedia file, html file, audio file, video file, image file, and so on) from a media source such as from the Web}); 

	Liu does not explicitly teach store the semantic vector and the media file in association, wherein storing the semantic vector and the media file in association comprises: storing a path to the media file and the semantic vector in a ; and storing a corresponding relationship between the path to the media file and the semantic vector of the context of the media file in the webpage presenting the media file, wherein the path to the media file indicates a location storing the media file.  

	However, Spivack teaches store the semantic vector and the media file in association, wherein storing the semantic vector and the media file in association comprises: storing a path to the media file and the semantic vector in a Spivack: [0104]; For example, the metadata analyzer 308 can assign weights to various tags associated with an object or web page based on the total number of times or percentage of times (e.g., statistical metrics)...that the object was tagged with a particular weight. In addition, the weights can be assigned based on the total number of different users. [0123]; The pattern of the location identifier once identified, can be stored in a computer-readable storage medium (e.g., in a computer database stored in hardware storage) for subsequent usage when determining the semantic type of content in an object (e.g., web page, off-line document, chat dialogue, etc.). [0127]; using the key field, a semantic type with which content embodied in a web page associated with the URL has a first type of semantic relationship, can be identified); and 

storing a corresponding relationship between the path to the media file and the semantic vector of the context of the media file in the webpage presenting the media file (Spivack: [0083]; An object can be any electronic object stored, shared, distributed, and/or accessed through or using computing devices including but not limited to electronic documents, articles, audio files, video files, multimedia content.
[0179]; In addition, the semantic relationship can specify a set of semantic tags that the content embodied in the object is relevant to, a web site where the object is from (e.g., a “has-domain” relationship), or the popularity of the content embodied in the object. [0181]; In process 908, the pattern is stored in a database embodied in a machine-readable storage medium as being mapped to the semantic type. The pattern can be subsequently by retrieved from the database and used to search for other location identifiers also having a pattern matching...locating other objects or other objects including content embodied therein, that have the semantic relationship to the semantic type), wherein

the path to the media file indicates a location storing the media file in the database other than the webpage (Spivack: [0083]; An object can be any electronic object stored, shared, distributed, and/or accessed through or using computing devices including but not limited to electronic documents, articles, audio files, video files, multimedia content...The location identifier of the object can be a location identifier in the World Wide Web, a private network, a local network, or local storage on computing element/device including but not limited to a web address (e.g., a URI and/or a URL), file directories, file paths, a network address, a file location, etc. [0151]; The search engine 414 can retrieve the extracted patterns and/or associated mappings from a database (e.g., the pattern mapping repository 332 in the example of FIG. 3) and use the patterns to search for other location identifiers also having a pattern matching the pattern). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Liu (teaches storing a media file, the method comprising: acquiring a semantic vector for characterizing semantics of a context of the media file, the context being a context of the media file in a webpage presenting the media file and storing the semantic vector and the media file in association) with the teachings of Spivack (teaches storing the semantic vector and the media file in association, wherein storing the semantic vector and the media file in association comprises: storing a path to the media file and the semantic vector in a given database, wherein the path to the media file indicates a location storing the media file). One of ordinary skill in the art would have been motivated to make such a combination of providing better retrieval in retrieving data in a file in such that data can be analyzed to be accurately identified and presenting the results accordingly (See: Spivack: [0038]). In addition, the references (Liu and Spivack) teach features that are directed to analogous art and they are directed to the same field of endeavor as Liu and Spivack are directed to model training according to semantic knowledge learning.

Regarding claim 24, Liu teaches a non-transitory computer readable medium, storing a computer program thereon, wherein the program (Liu: [0141]; Computer 742 typically includes at least some form of computer readable media. Computer readable media can be any available media that can be accessed by computer 742. By way of example, and not limitation, computer readable media may comprise computer storage media and communication media. Computer storage media includes volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data), 

when executed by a processor causes the processor to: acquire a semantic vector for characterizing semantics of a text for search as a target semantic vector (Liu: [0061]; If it is determined that the user wants to access media content (e.g., to insert something into a composite document), the media agent 210 uses the media search engine 218 to locate relevant media objects based either on a search query that is explicitly specified by the user or automatically guessed by the prediction module 216. [0063]; A query vector 234 is generated by extracting keywords from search criteria (e.g., user input) and building the query vector (having the same number of elements as the semantic text feature vectors in database 226…If an image is used for the search criteria, then keywords of any text description corresponding to that image are extracted and used to generate the initial high-level query vector. The keywords can be extracted in the same manner. [0068]; Once the search engine finds a set of relevant media objects in the personal media database 226, the suggestion module 220 shows (e.g., via the display 238) search engine 218 results to the user in a sorted list (e.g., in a dialog box) according to their semantic similarity to the query vector 234. Each object is displayed with a short paragraph of text or a few keywords to describe its content. [0126]; At block 502, the procedure 400 (i.e., the online crawler 212 of FIGS. 2 and 3) extracts semantic media content features (i.e., text features) from the media content itself and/or from a document (e.g., e-mail, Web page, etc.) corresponding to the media content {See Liu: [0070]; Additionally, when a user wants to save or download a media object (e.g., a multimedia file, html file, audio file, video file, image file, and so on) from a media source such as from the Web}); and 

search in a database to determine a predetermined number of media files, based on the target semantic vector, according to a similarity between a corresponding semantic vector and the target semantic vector in descending order (Liu: [0065]; The search engine 218 uses a matching algorithm to determine the most relevant media objects that match to the user's intent represented by the generated query vector 234. The matching algorithm calculates semantic similarity between the query vector 234 and each media object represented in the personal media database 226. [0068]; Once the search engine finds a set of relevant media objects in the personal media database 226, the suggestion module 220 shows (e.g., via the display 238) search engine 218 results to the user in a sorted list (e.g., in a dialog box) according to their semantic similarity to the query vector 234),

 the database being pre-built by performing following steps respectively for at least one media file: determining that an access rate of a webpage presenting the media file is greater than a preset value (Liu: [0031]: Media content (e.g., Web pages, composite documents that include media content such as e-mails, word processing files, and so on) refers to any one or more of the media content pieces 106 of FIG. 1… Actions with respect to media content include, for example: accessing a URL (e.g., with respect to a media content piece 106). [0077]; Additionally, frequently accessed media files usually show the user's preferences and profiles, which can be learned more precisely by recording user actions over a period of time. [0096]; Whether a media file or object is of interest to the user also depends on the semantic similarity between the media object and one of the user preferences models 230. The one with the largest similarity value (which is also large enough, e.g., larger than a threshold) is considered as relevant to the user's interest. [0122]; The user preference model 230 indicates learned aspects of a user's behavior with respect to media content locations, preferred or frequently accessed media content, and so on);

 acquiring a semantic vector for characterizing semantics of a context of the media file in response to determining that the access rate of the webpage presenting media file is greater than the preset value (Liu: [0096]; Whether a media file or object is of interest to the user also depends on the semantic similarity between the media object and one of the user preferences models 230. The one with the largest similarity value (which is also large enough, e.g., larger than a threshold) is considered as relevant to the user's interest. [0122]; extracts semantic text features from media content sources (e.g., e-mails, documents, memory caches, etc.), if any, according to the user preference model 230. The user preference model 230 indicates learned aspects of a user's behavior with respect to media content locations, preferred or frequently accessed media content, and so on),

 the context being a context of the media file in the webpage presenting the media file (Liu: [0126]; At block 502, the procedure 400 (i.e., the online crawler 212 of FIGS. 2 and 3) extracts semantic media content features (i.e., text features) from the media content itself and/or from a document (e.g., e-mail, Web page, etc.) corresponding to the media content {See Liu: [0070]; Additionally, when a user wants to save or download a media object (e.g., a multimedia file, html file, audio file, video file, image file, and so on) from a media source such as from the Web}); 

	Liu does not explicitly teach storing the semantic vector and the media file in association based on the database, wherein storing the semantic vector and the media file in association comprises: storing a path to the media file and the semantic vector in a ; and storing a corresponding relationship between the path to the media file and the semantic vector of the context of the media file in the webpage presenting the media file, wherein the path to the media file indicates a location storing the media file in the database other than the webpage.

	However, Spivack teaches storing the semantic vector and the media file in association based on the database, wherein storing the semantic vector and the media file in association comprises: storing a path to the media file and the semantic vector in a Spivack: [0104]; For example, the metadata analyzer 308 can assign weights to various tags associated with an object or web page based on the total number of times or percentage of times (e.g., statistical metrics)...that the object was tagged with a particular weight. In addition, the weights can be assigned based on the total number of different users. [0123]; The pattern of the location identifier once identified, can be stored in a computer-readable storage medium (e.g., in a computer database stored in hardware storage) for subsequent usage when determining the semantic type of content in an object (e.g., web page, off-line document, chat dialogue, etc.). [0127]; using the key field, a semantic type with which content embodied in a web page associated with the URL has a first type of semantic relationship, can be identified); and 

storing a corresponding relationship between the path to the media file and the semantic vector of the context of the media file in the webpage presenting the media file (Spivack: [0083]; An object can be any electronic object stored, shared, distributed, and/or accessed through or using computing devices including but not limited to electronic documents, articles, audio files, video files, multimedia content.
[0179]; In addition, the semantic relationship can specify a set of semantic tags that the content embodied in the object is relevant to, a web site where the object is from (e.g., a “has-domain” relationship), or the popularity of the content embodied in the object. [0181]; In process 908, the pattern is stored in a database embodied in a machine-readable storage medium as being mapped to the semantic type. The pattern can be subsequently by retrieved from the database and used to search for other location identifiers also having a pattern matching...locating other objects or other objects including content embodied therein, that have the semantic relationship to the semantic type), wherein 

the path to the media file indicates a location storing the media file in the database other than the webpage (Spivack: [0083]; An object can be any electronic object stored, shared, distributed, and/or accessed through or using computing devices including but not limited to electronic documents, articles, audio files, video files, multimedia content...The location identifier of the object can be a location identifier in the World Wide Web, a private network, a local network, or local storage on computing element/device including but not limited to a web address (e.g., a URI and/or a URL), file directories, file paths, a network address, a file location, etc. [0151]; The search engine 414 can retrieve the extracted patterns and/or associated mappings from a database (e.g., the pattern mapping repository 332 in the example of FIG. 3) and use the patterns to search for other location identifiers also having a pattern matching the pattern).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Liu (teaches storing a media file, the method comprising: acquiring a semantic vector for characterizing semantics of a context of the media file, the context being a context of the media file in a webpage presenting the media file and storing the semantic vector and the media file in association) with the teachings of Spivack (teaches storing the semantic vector and the media file in association, wherein storing the semantic vector and the media file in association comprises: storing a path to the media file and the semantic vector in a given database, wherein the path to the media file indicates a location storing the media file). One of ordinary skill in the art would have been motivated to make such a combination of providing better retrieval in retrieving data in a file in such that data can be analyzed to be accurately identified and presenting the results accordingly (See: Spivack: [0038]). In addition, the references (Liu and Spivack) teach features that are directed to analogous art and they are directed to the same field of endeavor as Liu and Spivack are directed to model training according to semantic knowledge learning.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2004/0220925 issued to Liu et al. (hereinafter as "Liu") in view of U.S Patent Application Publication 2010/0268720 issued to Spivack et al. (hereinafter as “Spivack”) in further view of U.S Patent Application Publication 2016/0042253 issued to Sawhney et al. (hereinafter as “Sawhney”).

Regarding claim 4, the modification of Liu and Spivack teaches claimed invention substantially as claimed, however the modification of Liu and Spivack does not explicitly teach the semantic model is obtained by training based on a knowledge-enhanced semantic representation model ERNIE.

	Sawhney teaches the semantic model is obtained by training based on a knowledge-enhanced semantic representation model ERNIE (Sawhney: [0089]; The illustrative ontology 500 and portions thereof may be embodied as one or more data structures, such as a searchable database, table, or knowledge base, in software, firmware, hardware, or a combination thereof. For example, portions of the ontology 500 may be embodied in the feature models 216, the semantic label database 224, and/or the visual feature indices 240. The ontology 500 establishes relationships (e.g. logical links or associations) between and/or among images 512, features 510, semantic labels 514, and similarity measures 516. For example, the ontology 500 relates combinations of features 510 with corresponding semantic labels).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Liu (teaches storing a media file, the method comprising: acquiring a semantic vector for characterizing semantics of a context of the media file, the context being a context of the media file in a webpage presenting the media file and storing the semantic vector and the media file in association) with the teachings of Spivack (teaches storing the semantic vector and the media file in association, wherein storing the semantic vector and the media file in association comprises: storing a path to the media file and the semantic vector in a given database, wherein the path to the media file indicates a location storing the media file) to further include the teachings of Sawhney (teaches obtained by training based on a knowledge-enhanced semantic representation model ERNIE). One of ordinary skill in the art would have been motivated to make such a combination of provide better results in providing efficient search in retrieving data in simplify manner (See: Sawhney: [0040]). In addition, the references (Liu, Spivack and Sawhney) teach features that are directed to analogous art and they are directed to the same field of endeavor as Liu, Spivack and Sawhney are directed to model training according to semantic knowledge learning.

	Regarding claim 5, the modification of Liu and Spivack teaches claimed invention substantially as claimed, however the modification of Liu and Spivack does not explicitly teach the method further comprises: adding an index to the semantic vector based on an HNSW algorithm.

	Sawhney teaches the method further comprises: adding an index to the semantic vector based on an HNSW algorithm (Sawhney: [0030]; The input images 210 of the visual media files 134 depict visual imagery that, implicitly, contain information about many aspects of the world, such as geographic locations, objects, people, time of day, visual patterns, etc. [0033]; Any of these and/or other features can be indexed as described herein and used for clustering and search. [0040]; As a result, the indexing module 234 generates index forests that implicitly capture similarities between features 232 within an image 210 and across the whole image dataset 150. For instance, features 232 contained in any leaf node of an index tree are considered similar and may correspond to many different images 210 in the dataset 150 (including images 210 in the same visual media file 134 or different visual media files 134). [0066]; This is in contrast to traditional methods in which increasing the number of clusters from K to K+1 globally changes the composition of all of the clusters. As a result, the clustering module 246 can terminate the process of clustering at any K, e.g., to get the “best” K-cluster results or for other reasons. Additionally, the clustering module 246 uses iterative spectral clustering to recursively obtain clusters 250 from the similarity matrix 244. [0068]; These techniques allows the computing system 100 to interact with a user to create and browse clusters 250 in interactive time. In embodiments in which the visual feature indices 240 are computed early in the process, the indices 240 can be used for many purposes including clustering, search and other types of exploration and search functions with the features 232 on images and/or videos of the collection 150).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Liu (teaches storing a media file, the method comprising: acquiring a semantic vector for characterizing semantics of a context of the media file, the context being a context of the media file in a webpage presenting the media file and storing the semantic vector and the media file in association) with the teachings of Spivack (teaches storing the semantic vector and the media file in association, wherein storing the semantic vector and the media file in association comprises: storing a path to the media file and the semantic vector in a given database, wherein the path to the media file indicates a location storing the media file) to further include the teachings of Sawhney (teaches obtained by training based on a knowledge-enhanced semantic representation model ERNIE). One of ordinary skill in the art would have been motivated to make such a combination of provide better results in providing efficient search in retrieving data in simplify manner (See: Sawhney: [0040]). In addition, the references (Liu, Spivack and Sawhney) teach features that are directed to analogous art and they are directed to the same field of endeavor as Liu, Spivack and Sawhney are directed to model training according to semantic knowledge learning.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2004/0220925 issued to Liu et al. (hereinafter as "Liu") in view of U.S Patent Application Publication 2010/0268720 issued to Spivack et al. (hereinafter as “Spivack”) in further view of U.S Patent Application Publication 2012/0254917 issued to Burkitt et al. (hereinafter as “Burkitt”).

Regarding claim 6, the modification of Liu and Spivack teaches claimed invention substantially as claimed, however the modification of Liu and Spivack does not explicitly teach the storing the semantic vector and the media file in association, comprises: storing the semantic vector and the media file in association using MongoDB.

	Burkitt teaches the storing the semantic vector and the media file in association, comprises: storing the semantic vector and the media file in association using MongoDB (Burkitt: [0132]; This is where the bulk of processing is performed using semantic and grammar processing, key term searches, input from EPG and Neilson Data 211, information from the Contextual Database 213, and other sources of information that can provide Entry Extraction 212 with information as to the contents of the text data. Once Entry Extraction has collected enough information about a collection of Text Metadata 407 to assign the data a Topic, the Text Metadata 407 is delivered to the Database Archive 214. [0598]; For the database, a vast majority of database solutions provide support for server clusters and data replication for high volume, high performance data processing. The nature of the data means that it is best suited to a non-relational database structure, which allows for less complex replication processes (compared to RDBMS solutions). As an example, MongoDB provides relatively easily configured replication and storage capabilities suitable for the platform service, but many alternative options are available that may be employed (Cassandra, HBase, etc.)).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Liu (teaches storing a media file, the method comprising: acquiring a semantic vector for characterizing semantics of a context of the media file, the context being a context of the media file in a webpage presenting the media file and storing the semantic vector and the media file in association) with the teachings of Spivack (teaches storing the semantic vector and the media file in association, wherein storing the semantic vector and the media file in association comprises: storing a path to the media file and the semantic vector in a given database, wherein the path to the media file indicates a location storing the media file) to further include the teachings of Burkitt (teaches storing the semantic vector and the media file in association, comprises: storing the semantic vector and the media file in association using MongoDB). One of ordinary skill in the art would have been motivated to make such a combination of provide better results in providing efficient search in retrieving data in simplify manner (See: Burkitt: [0598]). In addition, the references (Liu, Spivack and Burkitt) teach features that are directed to analogous art and they are directed to the same field of endeavor as Liu, Spivack and Burkitt are directed to model training according to semantic knowledge learning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2013/0036117 issued to Fisher et al. (hereinafter as “Fisher”) teaches enabling data and information repository with a semantic engine and enables to capture information with rich metadata and semantic meanings.
U.S Patent Application Publication 2018/0293978 issued to Sinha et al. (hereinafter as “Sinha”) teaches performing semantic analysis on generating user string that is trained by the neural network and performs allocation operation using a matrix operation to obtain association of topics associated to the search string.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
5/27/2022
/ANDREW N HO/Examiner
Art Unit 2162           


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162